NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 06a0159n.06
                              Filed: February 28, 2006

                                                          No. 05-1699

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT

ALDEN EALY,                                                              )
                                                                         )
                 Plaintiff-Appellant,                                    )
                                                                         ) On Appeal from the United States
v.                                                                       ) District Court for the Eastern
                                                                         ) District of Michigan
COMMISSIONER OF SOCIAL SECURITY,                                         )
                                                                         )
                 Defendant-Appellee.                                     )


Before: BOGGS, Chief Judge; BATCHELDER, Circuit Judge; and WEBER, District Judge.*


PER CURIAM.

       Plaintiff-Appellant Alden Ealy appeals a district court judgment affirming the

Commissioner’s denial of Ealy’s application for supplemental security income [SSI] benefits. The

parties waived oral argument pursuant to Sixth Circuit Rule 34(j). Upon review, this panel

unanimously agrees that oral argument is unnecessary. Fed. R. App. P. 34(a).

       Ealy first applied for SSI benefits related to back pain in 1997. Following a hearing, an

administrative law judge [ALJ] issued a July 23, 1999, decision determining that Ealy was not

eligible for such benefits. The ALJ found that Ealy had the residual functional capacity “to perform

the physical exertion and nonexertional requirements of [sedentary] work except for a sit/stand

option, and no repetitive bending, twisting or turning.” As the Appeals Council declined to review

the ALJ’s determination and Ealy did not seek judicial review, that determination constituted a final


       *
        The Honorable Herman J. Weber, Senior United States District Judge for the Southern District of Ohio, sitting by designation.
decision.

       In February 2001, Ealy filed the subsequent SSI application now at issue, alleging a

disability stemming from the same herniated disc identified in his earlier claim. After an initial

denial, Ealy requested and received a hearing before ALJ Douglas N. Jones, who determined that

Ealy was not disabled because he was a “younger person” who retained the ability to perform work

that exists in significant numbers in the national economy.1 Ealy then filed a complaint seeking

review of the Commissioner’s decision, and the parties filed cross motions for summary judgment

in that action. Adopting the magistrate judge’s report and recommendation, the district court

ordered that the Commissioner’s motion for summary judgment be granted, and that Ealy’s motion

for summary judgment be denied.

       This court applies a de novo standard of review to social security cases in which the district

court granted summary judgment. Walker v. Sec’y of Health & Human Servs., 980 F.2d 1066, 1069

(6th Cir. 1992). Under the deferential standard of review applicable to the Commissioner’s findings,

however, those findings are deemed conclusive if supported by substantial evidence. 42 U.S.C. §

405(g); see also Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001). Substantial evidence is more

than a scintilla but less than a preponderance of evidence. Brainard v. Sec’y of Health & Human

Servs., 889 F.2d 679, 681 (6th Cir. 1989). Even if the reviewing court might have arrived at a

different conclusion, it must affirm the administrative decision if that decision is supported by

substantial evidence. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       Upon review, we conclude that substantial evidence exists to support the Commissioner’s

decision. See Brainard, 889 F.2d at 681. Ealy first argues that both ALJ Jones and the district court



       1
        The parties agree that the ALJ’s determination qualifies as a final decision.


                                                                     2
erroneously gave res judicata effect to the prior ALJ decision, in misplaced reliance on Drummond

v. Comm’r of Soc. Sec., 126 F.3d 837 (6th Cir. 1997). The record, however, suggests that ALJ Jones

correctly recognized that under Drummond, the prior ALJ’s findings regarding Ealy’s limitations

could not be discounted to Ealy’s detriment “absent evidence of improvement in a claimant’s

condition.” Rather than relying on the prior ALJ’s determination regarding Ealy’s residual

functional capacity in 1999, ALJ Jones then proceeded to review the evidence offered in support of

Ealy’s 2001 application. While allowing that the new evidence suggested deterioration in Ealy’s

condition since 1999, the ALJ nevertheless determined independently that Ealy still retained the

residual functional capacity “to perform sedentary work . . . that provides the option to sit or stand

at will, involves no operating foot controls with the left leg, only occasional bending at the waist or

knees, occasional twisting of the torso, occasional kneeling, occasional climbing stairs, no climbing

ladders, and no exposure to unprotected heights or hazardous machinery.” The record does not

demonstrate that Drummond was misapplied.

        Contrary to Ealy’s assertion, the record also does not necessitate a finding that the ALJ failed

to give due weight to the opinions of Ealy’s treating physician in reaching that decision. The ALJ

detailed Dr. Armovit’s diagnoses, recommendations, and opinions regarding Ealy’s physical

limitations. But despite Dr. Armovit’s evidence, the ALJ noted that Ealy’s claimed limitations

“were not fully credible” because they were “inconsistent with the objective medical evidence, the

lack of more aggressive medical treatment . . . and the claimant’s ordinary activities.” He also noted

that Ealy had been “observed to exaggerate his symptoms” during one examination. The record

therefore contains substantial evidence to support the Commissioner’s conclusion that Ealy did not

qualify for disability benefits.

        Accordingly, we affirm the district court’s judgment.

                                                   3